Exhibit 10.63

 

HSBC Bank Canada

1012083 (10-2003)

GENERAL SECURITY AGREEMENT

 

(British Columbia, Alberta, New Brunswick, Nova Scotia, Newfoundland and
Labrador)

 

 

This General Security Agreement made as of the 7th day of September, 2010.

 

BETWEEN:

 

0884808 B.C. LTD.

c/o Clean Energy

Suite 400 — 3020 Old Ranch Parkway

Seal Beach, CA, 90740, U.S.A.

 

(the “Debtor”)

 

AND:

 

HSBC BANK CANADA, a chartered bank of Canada, having a head office in the City
of Vancouver, in the Province of British Columbia, and having a branch at
Suite 200 - 885 West Georgia Street, Vancouver, British Columbia, V6C 3E9

 

(the “Bank”)

 

I               Security

 

1.1           For value received, the Debtor grants and creates the security
constituted by this General Security Agreement and agrees to the terms,
covenants, agreements, conditions, provisos and other matters set out in this
General Security Agreement

 

1.2           As general and continuing security for the Obligations (as defined
in clause 2.1 hereof), the Debtor:

 

1.2.1        hereby grants to the Bank, by way of mortgage, charge, assignment
and transfer, a security interest in all presently owned and hereafter acquired
personal property of the Debtor of whatsoever nature and kind and wheresoever
situate and all proceeds thereof and therefrom, renewals thereof, Accessions
thereto and substitutions therefor (all of which are herein collectively called
the “Personal Property Collateral”), including, without limiting the generality
of the foregoing, all the presently owned or held and hereafter acquired right,
title and interest of the Debtor in and to all Goods (including all accessories,
attachments, additions and Accessions thereto), Chattel Paper, Documents of
Title (whether negotiable or not), Instruments, Intangibles (subject to Clause
1.2.2 hereof), Licences, Money, Investment Property, and all:

 

(a)           Inventory of whatsoever nature and kind and wheresoever situate;

 

(b)           Equipment (other than Inventory) of whatsoever nature and kind and
wheresoever situate, including, without limitation, all machinery, tools,
apparatus, plant, furniture, fixtures and vehicles of whatsoever nature and
kind;

 

(c)           book accounts and book debts and generally all Accounts, debts,
dues, claims, choses in action and demands of every nature and kind howsoever
arising or secured

 

--------------------------------------------------------------------------------


 

including letters of credit, letters of guarantee and advices of credit, which
are now due, owing or accruing or growing due to or owned by or which may
hereafter become due, owing or accruing or growing due to or owned by the Debtor
(all of which are herein collectively called the “Debts”);

 

(d)           deeds, documents, writings, papers, books of account and other
books relating to or being records of Debts, Chattel Paper or Documents of Title
or by which such are or may hereafter be secured, evidenced, acknowledged or
made payable;

 

(e)           contractual rights and insurance claims and all goodwill;

 

(f)            monies other than trust monies lawfully belonging to others; and

 

(g)           personal property described in any schedule now or hereafter
annexed hereto; and

 

1.2.2        hereby grants to the Bank, by way of mortgage and charge a security
interest in all presently owned and hereafter acquired patents, trade-marks,
copyrights, industrial designs and other intellectual property and all proceeds
thereof and therefrom, renewals thereof, Accessions thereto and substitutions
therefor (all of which is deemed to be included in the definition of “Personal
Property Collateral” referred to in Clauses 1.2.1 and 1.3.2. hereof); and

 

1.2.3        hereby charges as and by way of a floating charge in favour of the
Bank all the presently owned or held and hereafter acquired property, assets,
effects and undertakings of the Debtor of whatsoever nature and kind and
wheresoever situate, other than such of the property, assets, effects and
undertakings of the Debtor as are validly and effectively subjected to the
security interest granted to the Bank pursuant to clause 1.2.1 (all of which
property, assets, effects and undertakings so charged by this clause 1.2.3 are
herein collectively called the “Other Collateral”) including, without limiting
the generality of the foregoing, all presently owned or held and hereafter
acquired right, title and interest of the Debtor in and to real and immovable
and leasehold property and rights whether in fee or of a less estate and all
interest in and rights relating to lands and all easements, rights of way,
privilege, benefits, licences, improvements and rights whether connected
therewith or appurtenant thereto or separately owned or held and all structures,
buildings, plant, machinery, fixtures, apparatus and fixed assets and the charge
created by this clause 1.2.3 shall be a floating charge such that the Debtor
shall not have power without the prior written consent of the Bank to:

 

(a)           create or permit to exist any Encumbrance against any of the Other
Collateral which ranks or could in any event rank in priority to or pari passu
with the security constituted by this General Security Agreement, save for:

 

(1)           those Encumbrances shown in the Encumbrance Schedule; and

 

(2)           Encumbrances approved in writing by the Bank prior to creation or
assumption; or

 

(b)           grant, sell, exchange, transfer, assign, lease or otherwise
dispose of the Other Collateral.

 

1.3           In this General Security Agreement:

 

1.3.1        any reference to “Premises” shall mean all property owned or leased
by the Debtor;

 

2

--------------------------------------------------------------------------------


 

1.3.2        the Personal Property Collateral and the Other Collateral are
herein together called the “Collateral”;

 

1.3.3        any reference to “Collateral” shall, unless the context otherwise
requires, be deemed a reference to “Collateral or any part thereof”;

 

1.3.4        any reference to “Debtor” and the personal pronoun “it” or “its”
and any verb relating thereto and used therewith shall be read and construed as
required by and in accordance with the context in which such words are used
depending upon whether the Debtor is one or more corporations and, if more than
one Debtor executes this General Security Agreement, this General Security
Agreement shall apply and be binding upon each of them jointly and severally and
all obligations hereunder shall be joint and several;

 

1.3.5        any references to “Environmental Laws” shall mean any laws,
regulations, orders, by-laws, permits or lawful requirements of any governmental
authority with respect to environmental protection or regulating hazardous
materials;

 

1.3.6        any reference to “General Security Agreement” shall, unless the
context otherwise requires, be deemed a reference to this General Security
Agreement as amended from time to time by written agreement together with the
schedules hereto and any schedules added hereto pursuant to the provisions
hereof;

 

1.3.7        any reference to “Hazardous Materials” shall mean any asbestos
material, urea formaldehyde, explosives, radioactive materials, pollutants,
contaminants, hazardous substances, corrosive substances, toxic substances,
special waste or waste of any kind including, without limitation, compounds
known as chlorobiphenyls and any substance the storage, manufacture, disposal,
treatment, generation, use, transport, remediation or release of which into the
environment is prohibited, controlled or licensed under Environmental Laws;

 

1.3.8        any reference to “PPSA” shall mean the Personal Property Security
Act of the Province as amended from time to time, including any amendments
thereto and any Act substituted therefor and amendments thereto;

 

1.3.9        any reference to the “Province” shall mean the Province of British
Columbia; and

 

1.3.10      the terms “Goods”, “Chattel Paper”, “Documents of Title”,
“Equipment”, “Accounts”, “Consumer Goods”, “Instruments”, “Intangibles”,
“Licences” (Alberta and British Columbia only), “Money”, “Investment Property”,
“Proceeds”, “Inventory” and “Accessions” and other words and expressions which
have been defined in the PPSA shall be interpreted in accordance with their
respective meanings given in the PPSA (either in the singular or plural
thereof), as the context requires unless otherwise defined herein or unless the
context otherwise requires.

 

1.4           The Bank and the Debtor have not agreed to postpone the time for
attachment of the security interest granted hereby.

 

1.5           The security interest in Consumer Goods hereby granted shall not
become effective until, but shall become effective immediately when, the Bank
notifies the Debtor in writing that it is effective.

 

3

--------------------------------------------------------------------------------


 

1.6           The last day of the term of any lease held by the Debtor with
respect to any of the Collateral is excluded from the security constituted by
this General Security Agreement.

 

II             Obligations Secured

 

2.1           The security constituted by this General Security Agreement is
general and continuing security for payment, performance and satisfaction  of
each and every obligation, indebtedness and liability of the Debtor to the Bank
(including interest thereon), present or future, direct or indirect, absolute or
contingent, matured or not, extended or renewed, wheresoever and howsoever
incurred, and any ultimate unpaid balance thereof, including all future advances
and re-advances, and whether the same is from time to time reduced and
thereafter increased or entirely extinguished and thereafter incurred again and
whether the Debtor be bound alone or with another or others and whether as
principal or surety, (all of which obligations, indebtedness and liabilities are
herein collectively called the “Obligations”).

 

2.2           This General Security Agreement and the security constituted
hereby are in addition to and not in substitution for any other security or
Investment Property which the Bank may now or from time to time hold or take
from the Debtor or from any other person whomsoever.

 

III            Representations and Warranties of the Debtor

 

3.1           The Debtor represents and warrants that, and, so long as this
General Security Agreement remains in effect, shall be deemed to continuously
represent and warrant that:

 

3.1.1        this General Security Agreement has been authorized, executed and
delivered in accordance with resolutions of the directors (and of the
shareholders as applicable) of the Debtor and all other matters and things have
been done and performed so as to authorize and make the execution and delivery
of this General Security Agreement, the creation of the security constituted
hereby and the performance of the Debtor’s obligations hereunder, legal, valid
and binding;

 

3.1.2        the Collateral is genuine and is owned by the Debtor free of all
security interests, mortgages, liens, claims, charges and other encumbrances
(herein collectively called “Encumbrances”), save for the security constituted
by this General Security Agreement, those Encumbrances shown on the Encumbrance
Schedule and those Encumbrances approved in writing by the Bank;

 

3.1.3        the Debtor has good and lawful authority to create the security in
the Collateral constituted by this General Security Agreement;

 

3.1.4        each Debt, Chattel Paper and Instrument included in the Collateral
is enforceable in accordance with its terms against the party obligated to pay
the same (the “Account Debtor”), and the amount represented by the Debtor to the
Bank from time to time as owing by each Account Debtor or by all Account Debtors
will be the correct amount actually and unconditionally owing by such Account
Debtor or Account Debtors, except for normal cash discounts where applicable,
and no Account Debtor will have any defense, set off, claim or counterclaim
against the Debtor which can be asserted against the Bank, whether in any
proceeding to enforce the Collateral or otherwise;

 

3.1.5        with respect to Goods (including Inventory) comprised in the
Collateral, the locations specified in the Location Schedule are accurate and
complete (save for Goods in transit to

 

4

--------------------------------------------------------------------------------


 

such locations and Inventory on lease or consignment) and all fixtures or Goods
about to become fixtures which form part of the Collateral will be situate at
one of the locations specified in the Location Schedule;

 

3.1.6        none of the Premises are insulated with urea formaldehyde nor
contain any asbestos material or underground tanks;

 

3.1.7        the Premises are free of any Hazardous Materials;

 

3.1.8        the Premises are not currently used in a manner, and, to the
Debtor’s knowledge, after having made due inquiry, no prior use has occurred,
which is contrary to any laws, regulations, orders, bylaws, permits or lawful
requirements of any Environmental Laws; and

 

3.1.9        there are no existing or threatened claims, actions, orders or
investigations under any Environmental Laws against the Debtor or against the
Premises;

 

3.1.10      the Debtor is the owner of any intellectual property applications
and registrations and there are no outstanding claims of ownership by third
parties in respect of these registrations and applications;

 

3.1.11      all intellectual property applications and registrations are valid
and in good standing;

 

3.1.12      all trade-mark and industrial designs have been in continuous use
and that the use has been proper in relation to the wares and/or services of the
Debtor;

 

3.1.13      only the Debtor has used the trade-marks, or if there are any third
party users of the Debtor’s trade-marks, such third party users are properly
licensed to use such trademarks;

 

3.1.14      all assignments and other documents affecting intellectual property
rights have been disclosed and provided to the Bank;

 

3.1.15      there are no outstanding or threatened claims or proceedings with
respect to the intellectual property; and

 

3.1.16      all necessary assignments and license agreements have been properly
executed by the Debtor for use of third party intellectual property.

 

IV            Covenants of the Debtor

 

4.1           The Debtor covenants and agrees that at all times while this
General Security Agreement remains in effect the Debtor will:

 

4.1.1        defend the Collateral for the benefit of the Bank against the
claims and demands of all other persons;

 

4.1.2        not, without the prior written consent of the Bank:

 

(a)           create or permit to exist any Encumbrance against any of the
Personal Property Collateral which ranks or could in any event rank in priority
to or pari passu with the security constituted by this General Security
Agreement, save for:

 

(i)            those Encumbrances shown in the Encumbrance Schedule; and

 

5

--------------------------------------------------------------------------------


 

(ii)           Encumbrances approved in writing by the Bank prior to creation or
assumption; or

 

(b)           grant, sell, exchange, transfer, assign, lease or otherwise
dispose of the Collateral;

 

provided always, that, until default, the Debtor may, in the ordinary course of
the Debtor’s business, sell or lease Inventory and, subject to clause 5.2
hereof, use monies available to the Debtor;

 

4.1.3        fully and effectively maintain and keep maintained valid and
effective the security constituted by this General Security Agreement;

 

4.1.4        notify the Bank promptly of:

 

(a)           any change in the information contained herein or in the Schedules
hereto relating to the Debtor, the Debtor’s name, the Debtor’s business or the
Collateral;

 

(b)           the details of any significant acquisition of Collateral;

 

(c)           the details of any claims or litigation affecting the Debtor or
the Collateral;

 

(d)           any loss or damage to the Collateral;

 

(e)           any default by any Account Debtor in payment or other performance
of obligations of the Account Debtor comprised in the Collateral; and

 

(f)            the return to, or repossession by, the Debtor of Collateral;

 

4.1.5        keep the Collateral in good order, condition and repair (in the
locations specified in the Location Schedule or such other locations as the Bank
may approve in writing) and not use the Collateral in violation of the
provisions of this General Security Agreement or any other agreement relating to
the Collateral or any policy insuring the Collateral or any applicable statute,
law, by-law, rule, regulation or ordinance;

 

4.1.6        carry on and conduct the business of the Debtor in a proper and
efficient manner and so as to protect and preserve the Collateral and to keep,
in accordance with generally accepted accounting principles, consistently
applied, proper books of account for the Debtor’s business as well as accurate
and complete records concerning the Collateral and, at the Bank’s request, mark
any and all such records and the Collateral so as to indicate the security
constituted by this General Security Agreement;

 

4.1.7        forthwith pay:

 

(a)           all obligations to its employees and all obligations to others
which relate to its employees when due, including, without limitation, all
taxes, duties, levies, government fees, claims and dues related to its
employees;

 

(b)           all taxes, assessments, rates, duties, levies, government fees,
claims and dues lawfully levied, assessed or imposed upon it or the Collateral
when due, unless the Debtor shall in good faith contest its obligations so to
pay and shall furnish such security as the Bank may require; and

 

6

--------------------------------------------------------------------------------


 

(c)           all Encumbrances which rank or could in any event rank in priority
to or pari passu with the security constituted by this General Security
Agreement, other than the Encumbrances, if any, shown in the Encumbrance
Schedule hereto and those approved in writing by the Bank;

 

4.1.8        prevent the Collateral, save Inventory sold or leased as permitted
hereby, from being or becoming an Accession to other property not covered by
this General Security Agreement;

 

4.1.9        insure the Collateral for such periods, in such amounts, on such
terms and against loss or damage by fire and such other risks as the Bank shall
reasonably direct (but in any event in accordance with prudent business practice
and for not less than the full replacement cost thereof) with loss payable to
the Bank and the Debtor, as insureds, as their respective interests may appear,
and to pay all premiums for such insurance;

 

4.1.10      deliver to the Bank from time to time promptly upon request:

 

(a)           any Documents of Title, Instruments, Investment Property and
Chattel Paper comprised in or relating to the Collateral;

 

(b)           all books of account and all records, ledgers, reports,
correspondence, schedules, documents, statements, lists and other writings
relating to the Collateral for the purpose of inspecting, auditing or copying
the same;

 

(c)           all financial statements prepared by or for the Debtor regarding
the Debtor’s business;

 

(d)           all policies and certificates of insurance relating to the
Collateral; and

 

(e)           such information concerning the Collateral, the Debtor and the
Debtor’s business and affairs as the Bank may reasonably require;

 

4.1.11      forthwith pay all costs, charges, expenses and legal fees and
disbursements (on a solicitor and his own client basis) which may be incurred by
the Bank in:

 

(a)           inspecting the Collateral;

 

(b)           negotiating, preparing, perfecting and registering this General
Security Agreement and other documents, whether or not relating to this General
Security Agreement;

 

(c)           investigating title to the Collateral;

 

(d)           taking, recovering, keeping possession of and insuring the
Collateral;

 

(e)           connection with any disclosure requirements under the PPSA; and

 

(f)            all other actions and proceedings taken in connection with the
preservation of the Collateral and the confirmation, perfection and enforcement
of this General Security Agreement and of any other security held by the Bank as
security for the Obligations;

 

4.1.12      at the Bank’s request at any time and from time to time create in
favour of the Bank, as security for the Obligations, a fixed charge or charges
upon any of the Other Collateral;

 

7

--------------------------------------------------------------------------------


 

4.1.13      at the Bank’s request at any time and from time to time execute and
deliver such further and other documents and instruments and do all other acts
and things as the Bank reasonably requires in order to give effect to this
General Security Agreement or to confirm and perfect, and maintain perfection
of, the security constituted by this General Security Agreement in favour of the
Bank;

 

4.1.14      permit the Bank and its representatives, at all reasonable times,
access to all the Debtor’s property, assets and undertakings and to all its
books of account and records for the purpose of inspection and render all
assistance necessary for such inspection;

 

4.1.15      comply with the covenants, if any, set out in the Additional
Covenants Schedule;

 

4.1.16      develop and use the Premises only in compliance with all
Environmental Laws;

 

4.1.17      permit the Bank to investigate the Premises, any goods on the
Premises and the Debtor’s records at any time and from time to time to verify
such compliance with Environmental Laws and this General Security Agreement;

 

4.1.18      upon the reasonable request of the Bank, obtain from time to time at
the Debtor’s cost a report from an independent consultant designated or approved
by the Bank verifying compliance with Environmental Laws and this General
Security Agreement or the extent of any non-compliance therewith;

 

4.1.19      not store, manufacture, dispose, treat, generate, use, transport,
remediate or release Hazardous Materials on or from the Premises without
notifying the Bank in writing;

 

4.1.20      promptly remove any Hazardous Materials from the Premises in a
manner which conforms to Environmental Laws governing their removal;

 

4.1.21      notify the Bank in writing of:

 

(a)           any enforcement, clean-up, removal, litigation or other
governmental, regulatory, judicial or administrative action instituted,
contemplated or threatened against the Debtor or the Premises pursuant to any
Environmental Laws;

 

(b)           all claims, actions, orders, or investigations, made or threatened
by any third party against the Debtor or the Premises relating to damage,
contribution, cost recovery, compensation, loss or injuries resulting from any
Hazardous Materials or any breach of the Environmental Laws; and

 

(c)           the discovery of any Hazardous Materials or any occurrence or
condition on the Premises or any real property adjoining or in the vicinity of
the Premises which could subject the Debtor or the Premises to any fines,
penalties, orders or proceedings under any Environmental Laws;

 

4.1.22      apply to file applications and complete registrations on any present
material intellectual property which is not currently protected by an
application or registration where commercially reasonable, including any and all
improvements to intellectual property and apply to file registrations on
unregistered trade-marks in Canada and the United States;

 

8

--------------------------------------------------------------------------------


 

4.1.23      apply to file applications and complete registrations of all after
acquired material intellectual property in all jurisdictions where commercially
reasonable;

 

4.1.24      keep up-to-date witnessed records regarding material intellectual
property;

 

4.1.25      enter into confidentiality agreements with employees and other third
parties who may invent, create, discover, author and/or reduce to practice
intellectual property for the Debtor and who may have access to confidential
information of the Debtor;

 

4.1.26      ensure that all after acquired material intellectual property
obtained from third parties is properly acquired by way of a written license
agreement or assignment;

 

4.1.27      provide, upon written request by the Bank, a list of all registered
and unregistered trade-marks, patent applications, issued patents, copyright,
industrial designs and other material intellectual property; and

 

4.1.28      mark all products and advertising appropriately to maintain the
validity of all material intellectual property rights.

 

V             Payments and Proceeds

 

5.1           After default under this General Security Agreement, the Bank may
notify all or any Account Debtors of the security constituted by this General
Security Agreement and may also direct such Account Debtors to make all payments
on the Collateral to the Bank.

 

5.2           The Debtor acknowledges that any payments on or other proceeds of
the Collateral received by the Debtor from Account Debtors, whether before or
after notification of the security constituted by this General Security
Agreement to Account Debtors and after default under this General Security
Agreement, shall be received and held by the Debtor in trust for the Bank and
shall be turned over to the Bank forthwith upon request.

 

VI            Bank Actions

 

6.1           The Debtor hereby authorizes the Bank to:

 

6.1.1        file such financing statements and other documents and do such
acts, matters and things (including completing and adding schedules hereto
identifying the Collateral or any permitted Encumbrances affecting the
Collateral or identifying the locations at which the Debtor’s business is
carried on and the Collateral and records relating thereto are situate) as the
Bank may deem appropriate to perfect and continue the security constituted
hereby, to protect and preserve the Collateral and to realize upon the security
constituted hereby and the Debtor hereby irrevocably constitutes and appoints
the Bank the true and lawful attorney of the Debtor, with full power of
substitution, to do any of the foregoing in the name of the Debtor whenever and
wherever it may be deemed necessary or expedient by the Bank; and

 

6.1.2        make enquiries from time to time of any governmental authority with
respect to the Debtor’s compliance with Environmental Laws and the Debtor agrees
that the Debtor will from time to time provide to the Bank with such written
authorization as the Bank may reasonably require in order to facilitate the
obtaining of such information.

 

9

--------------------------------------------------------------------------------


 

6.2           The Bank may charge for its reasonable costs incurred in
connection with any disclosure requirements under the PPSA.

 

6.3           If the Debtor fails to perform any of its Obligations hereunder,
the Bank may, but shall not be obliged to, perform any or all of such
Obligations without prejudice to any other rights and remedies of the Bank
hereunder, and any payments made and any costs, charges, expenses and legal fees
and disbursements (on a solicitor and his own client basis) incurred in
connection therewith shall be payable by the Debtor to the Bank forthwith with
interest until paid at the highest rate borne by any of the Obligations and such
amounts shall form part of the Obligations and constitute a charge upon the
Collateral in favour of the Bank prior to all claims subsequent to this General
Security Agreement.

 

6.4           The Debtor covenants and agrees that the Bank may, but shall be
under no obligation to, at any time or times as the Bank deems necessary and
without the concurrence of the Debtor or any other person make such arrangements
for the repairing, finishing and putting in order of the Premises, including,
without limitation, such repairs, replacements and improvements as are necessary
so that the Debtor and the Premises comply with Environmental Laws, and all
reasonable costs, charges and expenses including an allowance for the time and
services of the Bank, the Bank’s servants or agents or any other person or
persons appointed for the above purposes including, without limitation, the full
amount of all legal fees, disbursements, costs, charges and expenses incurred by
the Bank and any amount due hereunder shall be payable forthwith to the Bank,
shall be deemed an advance to the Debtor by the Bank, shall be deemed to be
Obligations, and shall bear interest at the highest rate per annum from time to
time charged by the Bank on any of the other Obligations until paid.

 

VII          Default

 

7.1           The Debtor shall be in default under this General Security
Agreement, unless otherwise agreed in writing by the Bank, upon the occurrence
of any of the following events:

 

7.1.1        the Debtor makes default in payment when due of any of the
Obligations which are indebtedness or liabilities or the Debtor fails to perform
or satisfy any other of the Obligations (and such failure to make a payment when
due or failure to perform or satisfy any of the other obligations is not cured
by Debtor within five business days); or

 

7.1.2        the Debtor is in breach of any term, condition, proviso, agreement
or covenant to the Bank, or any representation or warranty given by the Debtor
to the Bank is untrue, whether or not any such term, condition, proviso,
agreement or covenant, representation or warranty is contained in this General
Security Agreement; or

 

7.1.3        the Debtor makes an assignment for the benefit of its creditors, is
declared bankrupt, makes a proposal or otherwise takes advantage of provisions
for relief under the Bankruptcy and Insolvency Act (Canada), the Companies
Creditors’ Arrangement Act (Canada) or similar legislation in any jurisdiction,
or makes an authorized assignment; or

 

7.1.4        there is instituted by or against the Debtor any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding-up of affairs of, the Debtor; or

 

7.1.5        the Debtor ceases or threatens to cease to carry on business or
makes or agrees to make a bulk sale of assets or commits or threatens to commit
an act of bankruptcy; or

 

10

--------------------------------------------------------------------------------


 

7.1.6        a receiver, receiver and manager or receiver-manager of all or any
part of the Collateral or of any other property, assets or undertakings of the
Debtor is appointed; or

 

7.1.7        any execution, sequestration, extent or other process of any court
becomes enforceable against the Debtor or a distress or analogous process is
levied upon the Collateral or any part thereof; or

 

7.1.8        an order is made or an effective resolution is passed for
winding-up the Debtor, or

 

7.1.9        without the prior written consent of the Bank, the Debtor creates
or permits to exist any Encumbrance against any of the Collateral which ranks or
could in any event rank in priority to or pari passu with the security
constituted by this General Security Agreement; or

 

7.1.10      the holder of any Encumbrance against any of the Collateral does
anything to enforce or realize on such Encumbrance; or

 

7.1.11      the Debtor enters into any reconstruction, reorganization,
amalgamation, merger or other similar arrangement with any other person; or

 

7.1.12      the Bank in good faith believes and has commercially reasonable
grounds to believe that the prospect of payment or performance of any of the
Obligations is impaired or that any of the Collateral is or is about to be
placed in jeopardy; or

 

7.1.13      any certificate, statement, representation, warranty or audit report
herewith, heretofore or hereafter furnished by or on behalf of the Debtor to the
Bank, whether in connection with this General Security Agreement or otherwise,
and whether furnished as an inducement to the Bank to extend any credit to or to
enter into this or any other agreement with the Debtor or not:

 

(a)           proves to have been false in any material respect at the time as
of which the facts therein set forth were stated or certified; or

 

(b)           proves to have omitted any substantial contingent or unliquidated
liability or claim against the Debtor;

 

or, upon the date of execution of this General Security Agreement, there shall
have been any material adverse change in any of the facts disclosed by any such
certificate, statement, representation, warranty or audit report, which change
shall not have been disclosed to the Bank at or prior to the time of such
execution.

 

7.2           For the purposes of Section 198.1 of the Land Title Act of British
Columbia, the floating charge created by this General Security Agreement over
land shall become a fixed charge thereon upon the earliest of:

 

7.2.1        the occurrence of an event described in any of clauses 7.1.3,
7.1.4, 7.1.5, 7.1.6, 7.1.7 or 7.1.8; or

 

7.2.2        the Bank taking any action to enforce and realize on the security
constituted by this General Security Agreement.

 

11

--------------------------------------------------------------------------------


 

VIII         Enforcement

 

8.1           The Bank may make demand for payment at any time of any or all of
the Obligations which are payable upon demand (whether or not there is any
default under this General Security Agreement) and, upon any default under this
General Security Agreement, the Bank may declare any or all of the Obligations
which are not payable on demand to become immediately due and payable.

 

8.2           Upon default under this General Security Agreement, the security
hereby constituted will immediately become enforceable.

 

8.3           To enforce and realize on the security constituted by this General
Security Agreement the Bank may take any action permitted by law or in equity,
as it may deem expedient, and in particular, without limiting the generality of
the foregoing, the Bank may do any one or more of the following:

 

8.3.1        appoint by instrument a receiver, receiver and manager or
receiver-manager (the person so appointed is herein called the “Receiver”) of
the Collateral, with or without bond as the Bank may determine, and from time to
time in its sole discretion remove such Receiver and appoint another in its
stead;

 

8.3.2        enter upon any of the Premises and take possession of the
Collateral with power to exclude the Debtor, its agents and its servants
therefrom, without becoming liable as a mortgagee in possession;

 

8.3.3        preserve, protect and maintain the Collateral and make such
replacements thereof and repairs and additions thereto as the Bank may deem
advisable;

 

8.3.4        sell, lease or otherwise dispose of or concur in selling, leasing
or otherwise disposing of all or any part of the Collateral, whether by public
or private sale or lease or otherwise, in such manner, at such price as can be
reasonably obtained therefor and on such terms as to credit and with such
conditions of sale and stipulations as to title or conveyance or evidence of
title or otherwise as to the Bank may seem reasonable, provided that the Debtor
will not be entitled to be credited with the proceeds of any such sale, lease or
other disposition until the monies therefor are actually received; and

 

8.3.5        exercise all of the rights and remedies of a secured party under
the PPSA.

 

8.4           A Receiver appointed pursuant to this General Security Agreement
shall be the agent of the Debtor and not of the Bank and, to the extent
permitted by law or to such lesser extent permitted by its appointment, shall
have all the powers of the Bank hereunder, and in addition shall have power to
carry on the business of the Debtor and for such purpose from time to time to
borrow money either secured or unsecured, and if secured by a security on any of
the Collateral, any such security may rank in priority to or pari passu with or
behind the security constituted by this General Security Agreement, and if it
does not so specify such security shall rank in priority to the security
constituted by this General Security Agreement.

 

8.5           Subject to applicable law and the claims, if any, of the creditors
of the Debtor ranking in priority to the security constituted by this General
Security Agreement, all amounts realized from the disposition of the Collateral
pursuant to this General Security Agreement will be applied as the Bank, in its
sole discretion, may direct as follows:

 

12

--------------------------------------------------------------------------------


 

Firstly:                   in or toward payment of all costs, charges and
expenses (including legal fees and disbursements on a solicitor and his own
client basis) incurred by the Bank in connection with or incidental to:

 

(1)           the exercise by the Bank of all or any of the powers granted to it
pursuant to this General Security Agreement; and

 

(2)           the appointment of the Receiver and the exercise by the Receiver
of all or any of the powers granted to the Receiver pursuant to this General
Security Agreement, including the Receiver’s reasonable remuneration and all
outgoings properly payable by the Receiver;

 

Secondly:               in or toward payment to the Bank of all principal and
other monies (except interest) due in respect of the Obligations;

 

Thirdly:                 in or toward payment to the Bank of all interest
remaining unpaid in respect of the Obligations; and

 

Fourthly:               any surplus will be paid to the Debtor.

 

IX            Deficiency

 

9.1           If the amounts realized from the disposition of the Collateral are
not sufficient to pay the Obligations in full to the Bank, the Debtor will
immediately pay to the Bank the amount of such deficiency.

 

X             Rights Cumulative

 

10.1         All rights and remedies of the Bank set out in this General
Security Agreement are cumulative and no right or remedy contained herein is
intended to be exclusive but each will be in addition to every other right or
remedy contained herein or in any existing or future general security agreement
or now or hereafter existing at law or in equity or pursuant to any other
agreement between the Debtor and the Bank that may be in effect from time to
time.

 

XI            Appointment of Attorney

 

11.1         The Debtor hereby irrevocably appoints the Bank or the Receiver, as
the case may be, with full power of substitution, to be the attorney of the
Debtor for and in the name of the Debtor to sign, endorse or execute under seal
or otherwise any deeds, documents, transfers, cheques, instruments, demands,
assignments, assurances or consents that the Debtor is obliged to sign, endorse
or execute and generally to use the name of the Debtor and to do all things as
may be necessary or incidental to the exercise of all or any of the powers
conferred on the Bank or the Receiver, as the case may be, pursuant to this
General Security Agreement.

 

XII          Liability of Bank

 

12.1         The Bank shall not be responsible or liable for any debts
contracted by it, for damages to persons or property or for salaries or
nonfulfillment of contracts during any period when the Bank shall manage the
Collateral upon entry or manage the business of the Debtor, as herein provided,
nor shall the Bank be liable to account as mortgagee in possession or for
anything except actual receipts or be liable for any loss or realization or for
any default or omission for which a mortgagee in possession may be liable.

 

13

--------------------------------------------------------------------------------


 

12.2         The Bank shall not be bound to do, observe or perform or to see to
the observance or performance by the Debtor of any obligations or covenants
imposed upon the Debtor nor shall the Bank, in the case of Investment
Property, Instruments or Chattel Paper, be obliged to reserve rights against
other persons, nor shall the Bank be obliged to keep any of the Collateral
identifiable.

 

12.3         The Bank shall not be obliged to inquire into the right of any
person purporting to be entitled under the PPSA to information and materials
from the Bank by making a demand upon the Bank for such information and
materials and the Bank shall be entitled to comply with such demand and shall
not be liable for having complied with such demand notwithstanding that such
person may in fact not be entitled to make such demand.

 

12.4         The Debtor will indemnify the Bank and hold the Bank harmless from
and against any and all claims, costs, losses, demands, actions, causes of
action, lawsuits, damages, penalties, judgments and liabilities of whatsoever
nature and kind in connection with or arising out of any representation or
warranty given by the Debtor, being untrue, the breach of any term, condition,
proviso, agreement or covenant to the Bank, or the exercise of any of the rights
and or remedies of the Bank, or any transaction contemplated in this General
Security Agreement.

 

12.5         The Debtor hereby waives any applicable provision of law permitted
to be waived by it which imposes higher or greater obligations upon the Bank
than provided in this General Security Agreement.

 

12.6         The Debtor shall indemnify, reimburse and save harmless the Bank,
any receiver, its directors, officers, employees, agents, and successors and
assigns, from any and all liabilities, actions, damages, claims, losses, costs
and expenses whatsoever (including without limitation, the full amount of all
legal fees, costs, charges and expenses and the cost of removal, treatment,
storage and disposal of any Hazardous Materials and remediation of the Premises)
which may be paid, incurred or asserted against the Bank for, with respect to or
as a direct or indirect result of the presence on or under, or the escape,
seepage, leakage, spillage, discharge, emission or release from the Premises or
into or upon any other land, the atmosphere or any watercourse, body of water or
wetland of any Hazardous Materials.

 

12.7         Any amount owing by the Debtor hereunder shall, from the date of
disbursement until the date the Bank receives reimbursement, be deemed advanced
to the Debtor by the Bank, shall be deemed to be Obligations and shall bear
interest at the highest rate per annum from time to time charged by the Bank on
any of the other Obligations until paid.

 

12.8         The Debtor agrees that the indemnity obligations hereunder shall
survive the release of the security of this General Security Agreement and the
payment and satisfaction of the indebtedness and liabilities hereby secured.

 

XIII         Appropriation of Payments and Offset

 

13.1         Subject to any applicable provisions of the PPSA, any and all
payments made in respect of the Obligations from time to time and monies
realized from any security held therefor (including monies collected in
accordance with or realized on any enforcement of this General Security
Agreement) may be applied to such part or parts of the Obligations as the Bank
may see fit, and the Bank may at all times and from time to time change any
appropriation as the Bank may see fit or, at the option of the Bank, such
payments and monies may be held unappropriated in a collateral account or
released to the Debtor, all without prejudice to the liability of the Debtor or
to the rights of the Bank hereunder.

 

14

--------------------------------------------------------------------------------


 

13.2         Without limiting any other right of the Bank, whenever any of the
Obligations is immediately due and payable or the Bank has the right to declare
any of the Obligations to be immediately due and payable (whether or not it has
so declared), the Bank may, in its sole discretion, set off against any of the
Obligations any and all monies then owed to the Debtor by the Bank in any
capacity, whether or not due and to do so even though any charge therefor is
made or entered on the Bank’s records subsequent thereto, and the Bank shall be
deemed to have exercised such right to set off immediately at the time of making
its decision.

 

XIV         Liability to Advance, Etc.

 

14.1         Except to the extent that the Bank:

 

14.1.1      by accepting bills of exchange drawn on it by the Debtor; or

 

14.1.2      by issuing letters of credit or letters of guarantee on the
application of the Debtor;

 

is required to advance monies on the maturity of such bills or pursuant to such
letters of credit or letters of guarantee, as the case may be, none of the
preparation, execution, perfection and registration of this General Security
Agreement or the advance of any monies shall bind the Bank to make any advance
or loan or further advance or loan, or renew any note or extend any time for
payment of any indebtedness or liability of the Debtor to the Bank or extend any
term for performance or satisfaction of any obligation of the Debtor to the
Bank.

 

14.2         Nothing herein contained shall in any way oblige the Bank to grant,
continue, renew, extend time for payment of or accept anything which constitutes
or would constitute Obligations or any of them.

 

XV          Waiver

 

15.1         No delay or omission by the Bank in exercising any right or remedy
hereunder or with respect to any of the Obligations shall operate as a waiver
thereof or of any other right or remedy, and no single or partial exercise
thereof shall preclude any other or further exercise thereof or the exercise of
any other right or remedy.

 

15.2         The Bank may from time to time and at any time waive in whole or in
part any right, benefit or default under any clause of this General Security
Agreement but any such waiver of any right, benefit or default on any occasion
shall be deemed not to be a waiver of any such right, benefit or default
thereafter, or of any other right, benefit or default, as the case may be.

 

XVI         Extensions

 

16.1         The Bank may grant extensions of time and other indulgences, take
and give up security, accept compositions, compound, compromise, settle, grant
releases and discharges, refrain from perfecting or maintaining perfection of
security, and otherwise deal with the Debtor, Account Debtors of the Debtor,
sureties and others and with the Collateral and other security as the Bank may
see fit without prejudice to the liability of the Debtor or the Bank’s right to
hold and realize on the security constituted by this General Security Agreement.

 

XVII       Assignment

 

17.1         The Bank may, without further notice to the Debtor, at any time
mortgage, charge, assign, transfer or grant a security interest in this General
Security Agreement and the security constituted hereby.

 

15

--------------------------------------------------------------------------------


 

17.2         The Debtor expressly agrees that the assignee, transferee or
secured party of the Bank, as the case may be, shall have all of the Bank’s
rights and remedies under this General Security Agreement and the Debtor will
not assert any defence, counterclaim, right of set-off or otherwise any claim
which it now has or hereafter acquires against the Bank in any action commenced
by such assignee, transferee or secured party, as the case may be, and will pay
the Obligations to the assignee, transferee or secured party, as the case may
be, as the Obligations become due.

 

XVIII      Satisfaction and Discharge

 

18.1         Any partial payment or satisfaction of the Obligations, or any
ceasing by the Debtor to be indebted to the Bank, shall be deemed not to be
redemption or discharge of the security constituted by this General Security
Agreement.

 

18.2         The Debtor shall be entitled to a release and discharge of the
security constituted by this General Security Agreement upon full payment,
performance and satisfaction of all Obligations, or the securing of the
Obligations to the satisfaction of the Bank, and upon written request by the
Debtor and payment to the Bank of all costs, charges, expenses and legal fees
and disbursements (on a solicitor and his own client basis) incurred by the Bank
in connection with the Obligations and such release and discharge.

 

XIX         No Merger

 

19.1         This General Security Agreement shall not operate so as to create
any merger or discharge of any of the Obligations, or any assignment, transfer,
guarantee, lien, contract, promissory note, bill of exchange or security in any
form held or which may hereafter be held by the Bank from the Debtor or from any
other person whomsoever.

 

19.2         The taking of a judgment with respect to any of the Obligations
will not operate as a merger of any of the terms, conditions, covenants,
agreements or provisos contained in this General Security Agreement.

 

19.3         The release and discharge of the security constituted by this
General Security Agreement by the Bank shall not operate as a release or
discharge of any right of the Bank to be indemnified and held harmless by the
Debtor pursuant to clause 12.4 hereof or of any other right of the Bank against
the Debtor arising under this General Security Agreement prior to such release
and discharge.

 

XX          Interpretation

 

20.1         In this General Security Agreement:

 

20.1.1      the invalidity or unenforceability of the whole or any part of any
clause shall not affect the validity or enforceability of any other clause or
the remainder of such clause;

 

20.1.2      the headings have been inserted for reference only and shall not
define, limit, alter or enlarge the meaning of any provision of this General
Security Agreement; and

 

20.1.3      when the context so requires, the singular shall be read as if the
plural were expressed and the provisions hereof shall be read with all
grammatical changes necessary dependent upon the person referred to being a
male, female, firm or corporation.

 

16

--------------------------------------------------------------------------------


 

XXI         Notice

 

21.1         Whenever either the Bank or the Debtor hereto is required or
entitled to notify or direct the other or to make a demand upon or request of
the other relating to the Collateral, this General Security Agreement or the
PPSA, such notice, direction, demand or request shall be sufficiently given if
given in writing and delivered to the party for whom it is intended at the
address of such party herein or as changed pursuant hereto or if sent by prepaid
registered mail addressed to the party for whom it is intended at the address of
such party herein set forth or as changed pursuant hereto.

 

21.2         Either the Bank or the Debtor may notify the other in accordance
herewith of any change in its principal address to be used for the purposes
hereof.

 

XXII       Variation

 

22.1         Save for any schedules which may be added hereto pursuant to the
provisions hereof, no modification, variation or amendment of any provision of
this General Security Agreement shall be made except by written agreement,
executed by the parties hereto and no waiver of any provision hereof shall be
effective unless in writing.

 

XXIII      Enurement

 

23.1         This General Security Agreement shall enure to the benefit of the
Bank and its successors and assigns and shall be binding upon the respective
heirs, executors, personal representatives, successors and permitted assigns of
the Debtor.

 

XXIV      Copy of Agreement and Financing Statement

 

24.1         The Debtor hereby:

 

24.1.1      acknowledges receiving a copy of this General Security Agreement;
and

 

24.1.2      waives all rights to receive from the Bank a copy of any financing
statement, financing change statement or verification statement filed at any
time or from time to time in respect of this General Security Agreement.

 

XXV       Governing Law

 

25.1         This General Security Agreement shall be governed by and construed
in accordance with the laws of the Province.

 

25.2         For the purpose of legal proceedings this General Security
Agreement shall be deemed to have been made in the Province and to be performed
there and the courts of the Province shall have jurisdiction over all disputes
which may arise under this General Security Agreement and the Debtor hereby
irrevocably and unconditionally submits to the non-exclusive jurisdiction of
such courts, provided always that nothing herein contained shall prevent the
Bank from proceeding at its election against the Debtor in the courts of any
other Province, country or jurisdiction.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Debtor has executed this General Security Agreement as of
the day and year first above written.

 

 

 

Execution Date

 

 

(For Corporation)

 

Y

 

M

 

D

 

Debtor’s Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

09

 

 

 

0884808 B.C. LTD.

Officer Signature

 

 

 

 

 

 

 

(by its authorized signatory(ies))

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Per:

Name

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupation

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Per:

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

(For Individual)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Officer Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

Debtor’s Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupation

 

 

 

 

 

 

 

Name

 

Officer Certification:

 

Your signature constitutes a representation that you are a solicitor, notary
public or other person authorized by the Evidence Act, R.S.B.C. 1996, c.124, to
take affidavits for use in British Columbia and certifies the matters set out in
Part 5 of the Land Title Act as they pertain to the execution of this
instrument.

 

18

--------------------------------------------------------------------------------


 

ENCUMBRANCE SCHEDULE

 

Prior Encumbrances:

 

Encumbrances existing under the following agreements:

 

1.                                       Security Agreement, of even date
herewith, by and between Clean Energy Compression Corp. and I.M.W. Industries
Ltd.

 

2.                                       Real Property Lease of 43676 Progress
Way, Chilliwack, BC with Highway 1 Business Park Ltd.

 

3.                                       Master Equipment Lease No. 8542401 with
Nexcap Finance Corp.

 

4.                                       Equipment Loan and Security Agreement
No. 150010760971 with GE Canada Equipment Financing G.P.

 

5.                                       Equipment Loan and Security Agreement
No.150010868977 with GE Canada Equipment Financing G.P.

 

6.                                       Lease Agreement No. 340439 with De Lage
Landen Financial Services Canada Inc.

 

7.                                       Lease Agreement No. 358682 with De Lage
Landen Financial Services Canada Inc.

 

8.                                       Lease Agreement No. 361819 with De Lage
Landen Financial Services Canada Inc.

 

9.                                       Leasing Agreement No. 120005690370 with
GE Canada Leasing Services Company

 

10.                                 Vehicle Lease Agreement with Envision
Leasing Ltd.

 

--------------------------------------------------------------------------------


 

LOCATION SCHEDULE

 

Address(es) of Location of the Collateral:

 

43676 Progress Way
Chilliwack, B.C. VR2 0C3
Canada

 

 

2

--------------------------------------------------------------------------------


 

ADDITIONAL COVENANTS SCHEDULE

 

Additional Covenants of the Debtor under Clause 4.1.15:

 

Nil.

 

3

--------------------------------------------------------------------------------